UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6749



WENDELL M. BEARD,

                                              Plaintiff - Appellant,

          versus


WAYNE   S.   BARRY,    Medical   Doctor;   EMSA
CORRECTIONAL CARE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-1580-JFM)


Submitted:   July 18, 2002                  Decided:   July 25, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendell M. Beard, Appellant Pro Se.      Donald Joseph Crawford,
ALDELMAN, SHEFF & SMITH, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wendell Beard appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    Beard v. Barry, No. CA-01-1580-JFM (D. Md.

Apr. 12, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2